NOT RECOMMENDED FOR FULL-TEXT PUBLICATON
                           File Name: 16a0013n.06

                                           No. 15-3128

                             UNITED STATES COURT OF APPEALS                          FILED
                                  FOR THE SIXTH CIRCUIT                        Jan 08, 2016
                                                                           DEBORAH S. HUNT, Clerk
BIBATA BOUREIMA MAMANE,                            )
                                                   )
               Petitioner,                         )
                                                   )
                           v.                      )       ON PETITION FOR REVIEW
                                                   )       FROM THE BOARD OF
                                                   )       IMMIGRATION APPEALS
LORETTA E. LYNCH, Attorney General,                )
                                                   )
               Respondent.                         )
                                                   )

BEFORE:        KEITH, CLAY, and WHITE, Circuit Judges.

       DAMON J. KEITH, Circuit Judge. Petitioner Bibata Boureima Mamane (“Mamane”),

a native and citizen of Niger, petitions for review of a decision of the Board of Immigration

Appeals (“BIA”).        The BIA affirmed the dismissal of Mamane’s applications for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”). We

DENY Mamane’s petition for review.

                                      I.     BACKGROUND

       The facts underlying Mamane’s claim are controverted, as the Immigration Judge (“IJ”)

determined that her testimony was not credible. Mamane testified to the following:

       Mamane was born in Niger in 1986. After her mother and father passed away in 2000

and 2003, respectively, she became the sole caregiver to her four siblings. She and her siblings

received assistance from a non-government organization called MICA; Mamane also volunteered

for the organization.
No. 15-3128, Mamane v. Lynch


       In 2007, Mamane joined a human rights organization called Movement Participative for

the Promotion for Human Rights and Democracy in Niger (“MPPDHD”). She testified that her

job was to “emancipate the women in political agenda about their rights in Niger.” She also

testified that the purpose of MPPDHD was to “sensitize the Niger people about their right[s],

[and] about [] democracy . . . .” Mamane’s work with MPPDHD entailed traveling to rural

regions of Niger to speak with and educate the village women about their rights. She would stay

in the village until she finished speaking with all the women in the village, which could take one

to three months.

       Mamane testified that her problems with the police in Niger started in August 2009.

However, she had previously testified that she came to the United States in March 2009 and had

not left since then. She later changed her testimony and stated that her problems with the police

in Niger began in August 2008. Mamane testified that in July 2008, MICA sponsored Mamane’s

travel from Niger to Chicago, Illinois, to attend a six-week conference that focused on the

education of women. She returned to Niger in August 2008. Five days after her return to Niger,

she began receiving text messages on her cell phone stating that if she did not stop her activity,

presumably with MPPDHD, then she would be caught and “something” would be done to her.

She could not identify the phone number sending the messages, and she testified that she did not

understand what the sender meant or who the sender was. Mamane stated that she received the

messages for approximately three months, but that at the time, she did not think there would be a

problem. However, Mamane also testified that she showed the messages to people at MPPDHD

and was told that they were “nothing.” Mamane testified that she thereafter “dropped her cell

phone in the water in Niger.”




                                                2
No. 15-3128, Mamane v. Lynch


       Mamane testified that on February 10, 2009, she was meeting with a group of women in

the village of Gani Koara when the police arrived and immediately started shooting tear gas into

the group. Mamane attempted to flee but was caught and beaten. She claims that the police beat

her with sticks and kicked her. As the police beat her, they told her that they had been sending

the text messages telling her to stop, but that she did not listen. After beating her in the village,

about four police officers put her in their vehicle and drove her to another location. Once at the

new location, the police continued to beat her and demanded that she remove her clothes. She

initially refused, but after they continued to beat her, she complied, believing they would kill her.

Mamane lost consciousness and does not recall what happened after she removed her clothes.

She testified that she regained consciousness around 7:00 p.m. After she awoke, she put her

clothes back on and started walking. She ran into a man who assisted her to a hospital.

       Mamane testified that she went to the Talladje Doctor’s Office, but the medical report

noted that she was seen at the Regional Hospital Center of Niamey, not the Talladje Doctor’s

Office. After Mamane reported to the doctor what happened, he conducted an examination.

Mamane testified that she suffered a bloody and swollen nose, cuts on her face and arms, and

bruises all over her body.     The written doctor’s report that she received two weeks later,

however, stated that the doctor only observed “nail scratching of the upper part of the thorax.”

A psychological report based on an evaluation conducted in the United States in 2012 noted that

Mamane scratches herself. Mamane subsequently informed MPPDHD of the beating, and the

organization urged her to keep working.         She then changed her testimony and said that

MPPDHD gave her the option of not going back to work. She continued to work for MPPDHD.

       Mamane testified that she never reported the February 2009 incident to the police, but the

IJ noted that the medical report regarding the incident stated that the chief of police was



                                                 3
No. 15-3128, Mamane v. Lynch


responsible for having Mamane examined. Mamane testified that she did not know why the

report would say that.

       Mamane testified that on March 1, 2009, while she was meeting with a group of women

in the village of Goudel, the police arrived. Again, they immediately started shooting tear gas

into the crowd of women. Mamane attempted to flee but was unsuccessful. The police began to

beat her with sticks and kick her, telling her that she had not listened to their advice. About four

police officers then put her in their vehicle and drove to another location. Once at the second

location, the police continued to beat Mamane. They demanded she remove her clothes. She

initially refused, but complied after they continued to beat her. She lost consciousness after

removing her clothes. She testified that it was around 7:00 p.m. when she woke up. When she

awoke, she again found someone to assist her to a hospital. Mamane stated that she suffered a

bloody and swollen nose, as wells as cuts to her arms, legs, and feet. However, the doctor’s

report from this incident stated that Mamane was seen for “general muscular pains.” Mamane

again informed MPPDHD about the beating. This time, the organization informed her that it

feared for her life and advised her to leave Niger. Mamane’s uncle, who worked for the police,

informed her that he could not help her. He did, however, buy her a plane ticket to leave Niger.

She arrived in New York on March 28, 2009, on a visitor visa.

       On November 12, 2009, Mamane filed her application for asylum, withholding of

removal, and protection under the CAT with the Department of Homeland Security. Mamane

did not mention the March incident in her original application, although she did submit

information regarding the March incident at a later date. Her application was referred to the

Immigration Court with a Notice to Appear (“NTA”) date of January 27, 2010. The IJ held a

preliminary hearing on May 12, 2010, at which time Mamane admitted to the allegations in the



                                                 4
No. 15-3128, Mamane v. Lynch


NTA and conceded removability. She renewed her request for asylum, withholding of removal,

and protection under the CAT. On March 7, 2012, the IJ held a full evidentiary hearing.

       On December 4, 2012, the IJ denied all forms of relief and ordered Mamane’s removal to

Niger. In denying Mamane’s application, the IJ found that “overall [Mamane] [was] not a

credible witness.” Specifically, the IJ took issue with what he characterized as Mamane’s

unresponsive, implausible, inconsistent, or conflicting testimony. The IJ cited several reasons to

support the finding:   (1) the inconsistency between the injuries Mamane testified that she

suffered from the February and March incidents and the injuries indicated in her medical record

evidence; (2) Mamane’s explanation of her age; (3) Mamane’s inability to remember the full

name of MICA; (4) Mamane’s failure to mention in her original application the threatening text

messages she claims that she received; (5) Mamane’s failure to include the March incident in her

original application; and (6) the factual similarities between the February and March incidents.

       The IJ also concluded that pursuant to the REAL ID Act, Mamane had not provided

reasonably available documentary corroboration, or explained its absence. In the IJ’s judgment,

Mamane should have been able to provide the following corroborative evidence: (1) statements

from Mamane’s siblings describing the injuries that she sustained in either of the February or

March incidents since Mamane testified to their knowledge of the beatings and her injuries; (2) a

statement from Boubacer Issoufou, president and founding member of MPPDHD, whom

Mamane claimed to know personally, claimed was aware of the attacks, and with whom she had

recently spoken; (3) a statement from MICA corroborating Mamane’s claim that she received

assistance from, and volunteered for, the organization; (4) a statement from MPPDHD

confirming Mamane’s membership since 2007; and (5) a statement by an identifiable person at




                                                5
No. 15-3128, Mamane v. Lynch


MPPDHD that could corroborate Mamane’s membership and employment with MPPDHD, or

her injuries from the February and March incidents.

       Mamane submitted various forms of documentation, including an email purporting to be

from the MPPDHD and an email from her siblings. The IJ questioned the authenticity of the

email purporting to be from the MPPDHD because it did not “give the identity of the sender.”

The IJ ultimately found this email to be unpersuasive, especially because it was not accompanied

by corroborating statements from any coworkers at MPPDHD. With respect to the email from

her siblings, although the siblings corroborated that Mamane was beaten in February and March

of 2009, the IJ found the email unpersuasive because it did “not describe any injuries that

[Mamane] sustained in either of the claimed incidents.” The IJ further discredited Mamane’s

claim that the preparer told her not to include mention of the March incident in her original

application.

       The IJ further determined that Mamane could not sustain a claim based on past-

persecution due to the IJ’s finding that her testimony was not credible. Accordingly, the IJ

determined that Mamane was not entitled to the benefit of a presumption of a well-founded fear

of future persecution. He then concluded that Mamane could not establish a well-founded fear of

future persecution due to changed country conditions. Specifically, the IJ found that: (1) Niger

law now mandates that women fill at least one quarter of the senior government positions, and at

least ten percent of the elected seats; (2) the government has programs in place to provide credit,

clean water access and access to health services for women; and (3) there was no indication that

women experienced discrimination in access to employment or discrimination in pay for similar

work in the civil service. He concluded that the credible evidence in the record was insufficient




                                                6
No. 15-3128, Mamane v. Lynch


to support a reasonable possibility that Mamane would suffer future persecution in Niger on

account of her advocacy for women’s rights there.

       After concluding that Mamane failed to meet the requisite level of proof to demonstrate

eligibility for a grant of asylum, the IJ found that she necessarily did not meet the more stringent

standard for a grant of withholding of removal. Finally, the IJ determined that Mamane had not

“presented any evidence to establish that it [was] more likely than not that she would be

subjected to torture in Niger by, at the instigation of[,] or with the consent or acquiescence of the

government of Niger, a public official of that government[,] or a person acting in an official

capacity.” Accordingly, the IJ concluded that Mamane had not demonstrated eligibility for relief

under the CAT. The IJ denied Mamane’s application and ordered her removed to Niger.

       The BIA adopted and affirmed the decision of the IJ, concluding that the IJ “based his

adverse credibility finding on specific and cogent reasons.” The BIA acknowledged Mamane’s

argument that she explained the inconsistencies and omissions in her testimony, but concluded

that the argument did not persuade it that the IJ’s adverse credibility finding was clearly

erroneous. It also agreed with the IJ that Mamane had not submitted reasonably available

corroborating evidence. Accordingly, the BIA dismissed Mamane’s appeal.

                                 II.     STANDARD OF REVIEW

       “Because the BIA adopted and supplemented the IJ’s decision, we review the opinion of

the IJ in conjunction with the BIA’s additional comments and discussion.” Cruz-Samayoa v.

Holder, 607 F.3d 1145, 1149 (6th Cir. 2010). While this court reviews legal conclusions made

by the BIA de novo, see Karimijanaki v. Holder, 579 F.3d 710, 714 (6th Cir. 2009), factual

findings are reviewed for substantial evidence and “are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.”               Id. (quoting 8 U.S.C.



                                                 7
No. 15-3128, Mamane v. Lynch


§ 1252(b)(4)(B)).      “Credibility determinations are also reviewed for substantial evidence.”

Slyusar v. Holder, 740 F.3d 1068, 1072 (6th Cir. 2014). The substantial evidence standard is

deferential, and “we uphold a BIA determination as long as it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Marku v. Ashcroft,

380 F.3d 982, 986 (6th Cir. 2004) (internal quotation marks omitted).

                                         III.    DISCUSSION

        A. The IJ’s Adverse Credibility Determination Defeats Mamane’s Claim for
           Asylum Relief

                    1. Legal Standard for Asylum Claims

        Mamane seeks review of the denial of her application for asylum. Asylum may be

granted to an applicant if it is determined that the applicant is a “refugee.”               8 U.S.C.

§ 1158(b)(1)(A). A “refugee” is defined as any person “who is unable or unwilling to return to

[the person’s country of nationality] ‘because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular social group, or

political opinion.’”    Yu v. Ashcroft, 364 F.3d 700, 702 (6th Cir. 2004) (quoting 8 U.S.C.

§ 1101(a)(42)(A)). The burden of proof rests on the applicant to establish that he or she is a

refugee, and that “race, religion, nationality, membership in a particular social group, or political

opinion was or will be at least one central reason for persecuting the applicant.” 8 U.S.C.

§ 1158(b)(1)(B)(i). The applicant’s testimony alone may suffice to meet the applicant’s burden,

“if the applicant satisfies the trier of fact that the applicant’s testimony is credible, is persuasive,

and refers to specific facts sufficient to demonstrate that the applicant is a refugee.” 8 U.S.C.

§ 1158(b)(1)(B)(ii).

        To establish a well-founded fear of persecution, the applicant must show: (1) that he has

a fear of persecution in his home country on account of race, religion, nationality, membership in

                                                   8
No. 15-3128, Mamane v. Lynch


a particular social group, or political opinion; (2) that there is a reasonable possibility of

suffering such persecution if he were to return to that country; and (3) that he is unable or

unwilling to return to that country because of such fear. Pilica v. Ashcroft, 388 F.3d 941, 950

(6th Cir. 2004). Thus, a well-founded fear of future persecution has both an objective and

subjective component: “an alien must actually fear that he will be persecuted upon return to his

country, and he must present evidence establishing an ‘objective situation’ under which his fear

can be deemed reasonable.” Id. (citation omitted). “‘Persecution’ . . . requires more than a few

isolated incidents of verbal harassment or intimidation, unaccompanied by any physical

punishment, infliction of harm, or significant deprivation of liberty.” Mikhailevitch v. INS, 146
F.3d 384, 390 (6th Cir. 1998).

                  2. IJ’s Adverse Credibility Determination

       “An adverse credibility determination is fatal to claims for asylum [. . .], preventing such

claims from being considered on their merits.” Slyusar, 740 F.3d at 1072 (citing Perlaska v.

Holder, 361 F. App’x 655, 661 & n.6 (6th Cir. 2010)). In assessing the applicant’s testimony

that she is a refugee because she has been or has a well-founded fear of being persecuted, an IJ

may consider any inconsistency when making a credibility determination. Lian Peng Chen v.

Holder, 601 F. App’x 432, 436 (6th Cir. 2015). The REAL ID Act of 2005, Pub. L. No. 109-13,

119 Stat. 302, which applies to “applications for asylum, withholding of removal, or other relief

from removal filed on or after May 11, 2005,” El-Moussa v. Holder, 569 F.3d 250, 256 (6th Cir.

2009), allows triers of fact to consider “any inaccuracies or falsehoods in [an applicant’s]

statements, without regard to whether an inconsistency, inaccuracy, or falsehood goes to the

heart of the applicant’s claim, or any other relevant factor.” 8 U.S.C. § 1158(b)(1)(B)(iii). In




                                                9
No. 15-3128, Mamane v. Lynch


other words, the IJ can consider inaccuracies or falsehoods that are not material to the claim for

asylum. See id.; see also Harutyunyan v. Holder, 512 F. App’x 548, 553 (6th Cir. 2013).

       In the Sixth Circuit, “[a]dverse credibility determinations are conclusive unless any

reasonable adjudicator would be compelled to make a contrary conclusion.” Slyusar, 740 F.3d at

1073 (citing El-Moussa, 569 F.3d at 256). It is not enough that this court could conceivably

make a contrary conclusion; rather, we must be compelled to do so. See Singh v. Ashcroft, 398
F.3d 396, 404 (6th Cir. 2005).

       Mamane contends that she was persecuted due to her participation in the MPPDHD. She

cites to the February and March incidents as evidence of her persecution. The IJ and BIA,

however, found that Mamane’s testimony was not credible, citing several inconsistencies.

Mamane challenges the IJ’s and BIA’s adverse credibility determination, arguing that the IJ

“completely ignored or misconstrued the evidence of record, ignored the objective realities of

life in Niger, engaged in speculation, and was unreasonable and arbitrary in his analysis.”

       We therefore begin our analysis by reviewing the IJ’s finding that Mamane lacked

credibility. We consider each of the grounds relied upon by the IJ and adopted by the BIA in

order to determine whether the adverse credibility determination was supported by substantial

evidence, or whether a reasonable adjudicator would be compelled to conclude to the contrary.

Koulibaly v. Mukasey, 541 F.3d 613, 619–20 (6th Cir. 2008).

                   a. Inconsistency Between Mamane’s Testimony and the Supporting Medical
                      Documentation of Her Injuries Following the February and March
                      Incidents

       In assessing Mamane’s recount of the alleged attacks she suffered in February and

March, the IJ concluded that Mamane’s “testimony [was] seriously at odds with her medical

evidence.” Mamane testified that in both incidents, she had been beaten with wooden sticks and



                                                10
No. 15-3128, Mamane v. Lynch


kicked by four Niger police officers. She testified that she suffered an injury to her nose that

caused bleeding and swelling, and that she suffered cuts on her face and arms, and bruises all

over her body. The IJ noted that Mamane’s medical evidence stated only that the treating doctor

observed “nail scratching of the upper part of the thorax” from the first incident and “general

muscular pains” from the second incident. The IJ concluded that

       it is implausible that if [Mamane] suffered two sessions of beatings administered
       by four police who beat her with sticks and kicked her that she would only suffer
       “nail scratching of the upper part of the thorax,” as [the] medical evidence recites.
       It is equally implausible in the judgement of the Court that [Mamane] would have
       suffered only minor cuts and bruises and a bloody nose as she testified.

       Likewise, the IJ found it “implausible that such a person would suffer only ‘general

muscular pains’ as stated in [Mamane’s] supporting medical documents regarding the second

incident.” Further, a psychological report in the record noted that Mamane scratches herself.

       On appeal to this court, Mamane attempts to explain these inconsistencies. She argues

that the discrepancy is a result of political influence. She contends that the medical report was

ordered by the chief of police because of the allegation of police brutality, and thus, was subject

to political factors and political influence. Mamane insists that because the police in Niger

operate with widespread impunity, the “doctor or higher ups could indeed be reluctant to

contribute to making the case against the police.” Consequently, she argues, the medical report

does not truly reflect the pertinent information.

       In our view, Mamane’s explanation is pure conjecture. The IJ relied on the corroborating

evidence that Mamane herself provided to find that her medical evidence was inconsistent with

her testimony. To accept her explanation would necessarily require us to ignore the record

evidence, and believe, in our opinion, a questionable theoretical explanation. Furthermore, when

cross-examined about this inconsistency during her merits hearing, Mamane did not offer the

explanation that she now offers to this court. Instead, she testified that she did not know why the
                                                    11
No. 15-3128, Mamane v. Lynch


doctor did not include all of her injuries on the medical report, and that in Africa, doctors do not

care about details or patients. She also testified that she never reported these incidents to the

police, and offers no explanation as to why the chief of police would order her medical records.

We find that here, “[t]he record is replete with inconsistencies in [Mamane’s] testimony[.]” See

Lian Peng Chen v. Holder, 601 F. App’x 432, 437 (6th Cir. 2015) (affirming IJ’s adverse

credibility determination where the record was replete with both major and incidental

inconsistencies). The IJ properly found significant inconsistencies on this issue that discredited

Mamane’s testimony. See id.

                   b. Mamane’s Explanation of Her Age & Mamane’s Inability to Remember
                      the Full Name of MICA

       The IJ took issue with the fact that both of Mamane’s medical exhibits refer to Mamane

as a twenty-three-year-old, when she was only twenty-two years old at the time she went to the

hospital. Mamane explained that, in Niger, people do not wait for the actual month of the birth

date, but rather, count the year instead. The IJ found this explanation unpersuasive.

       Additionally, when Mamane testified, she could not recall what the acronym “MICA”

stood for. She recalled that the “M” stood for “Micro” and that the “I” stood for “International,”

but could not recall the “C” nor the “A.” She was able to recall the names of the people at MICA

who helped her attend the conference in Chicago. However, the IJ concluded that it was “not

believable” that Mamane could not recall what MICA stood for, although she claimed to have

received services from the organization, and even volunteered there for nearly two years. The

IJ’s finding suggests that it doubted Mamane’s involvement with MICA, or that MICA even

existed.

       In our view, the discrepancies in Mamane’s age and her inability to recall the full name

of MICA do not pose significant issues in terms of Mamane’s credibility. Her age at the time of


                                                12
No. 15-3128, Mamane v. Lynch


the offense is of little significance where the age discrepancy was only a one year difference.

Additionally, it is not completely unlikely that one would not be able to recall what the letters of

an acronym stand for, particularly if the acronym is the typical way by which the organization is

referenced. While Mamane could not recall what the last two letters of the acronym stand for,

she could specifically recall the names of people from MICA that assisted her with her travels to

Chicago.

       However, these inconsistencies, though immaterial, lend support to the IJ’s reservations

about Mamane’s credibility. See 8 U.S.C. § 1158(b)(1)(B)(iii) (noting that the IJ can rely on

inconsistencies relating to irrelevant or immaterial matters in making an adverse credibility

finding). We have found substantial evidence to support an IJ’s adverse credibility finding even

where half of the inconsistencies relied upon by the IJ were “relatively inconsequential.”

See Seo v. Holder, 533 F. App’x 605, 611−12 (6th Cir. 2013). We find this reasoning applicable

here, where even though some of the inconsistences regarding Mamane’s credibility are

immaterial, we cannot say that under these circumstances “a ‘reasonable adjudicator would be

compelled to conclude to the contrary.’” See Yu v. Ashcroft, 364 F.3d 700, 704 (6th Cir. 2004)

(quoting 8 U.S.C. § 1252(b)(4)(B)).

                   c. Mamane’s Failure to Mention the Text Messages in Her Original
                      Application

       The IJ noted that in Mamane’s original application, there was no mention of the text

messages she claimed that she received on her cell phone in August of 2008. Mamane explained

that she did think that the messages were important, and that she informed the asylum officer of

the messages.    She also testified that she showed these text messages to members of the

MPPDHD, but that she subsequently dropped her phone in water in Niger. The IJ properly

found this explanation unpersuasive. Cf. Rudzevich v. Holder, 344 F. App’x 201, 206 (6th Cir.

                                                13
No. 15-3128, Mamane v. Lynch


2009) (noting that an applicant’s “explanation that he ‘threw away’ the threatening letters”

supporting his asylum claim was “unpersuasive”).

                   d. Mamane’s Failure to Include the March Incident in Her Original
                      Application

       The IJ found that there was no mention of the March beating in Mamane’s original

application. Mamane explained that she informed the person preparing her application about this

beating, but they responded that there was no more space to write anything else; they advised her

to inform the asylum officer of the incident instead, which she testified that she did.

       We note that the IJ misconstrued Mamane’s explanation when it concluded that

“[Mamane’s] claim that the preparer told her not to include any mention of this incident in her

original [application] is not persuasive.” Mamane did not testify that she was told not to include

the incident in her application, but rather, that there was no space to include the details of the

incident. Additionally, prior to the hearing, Mamane filed a “Correction/Clarification on I-589”

form that detailed the events of the March incident. Nonetheless, the incident was, in fact,

omitted from Mamane’s original application, and the IJ is not required to accept Mamane’s

unsupported explanation in contravention of this fact. Failing to mention a material fact at the

outset has been considered a “major” inconsistency. Yu, 364 F.3d at 703−04. Accordingly, this

omission lends support for the IJ’s adverse credibility finding.

                   e. Factual Similarities Between the February and March Incidents

       The IJ found a “strong suggestion of fabrication” in Mamane’s testimony regarding the

two incidents, stating that Mamane’s testimony “related facts that were nearly word for word

identical.” For example, when Mamane lost consciousness during the first incident she testified

that she regained consciousness around 7:00 p.m. When she lost consciousness weeks later

during the second incident she testified that she again regained consciousness around 7:00 p.m.

                                                 14
No. 15-3128, Mamane v. Lynch


This seems implausible. See Ying Chen v. Holder, 580 F. App’x 332, 340 (6th Cir. 2014) (noting

that the IJ was properly “troubled” by aspects of the applicant’s story that seemed

“implausible”).

          Mamane countered that her testimony showed that there were significant differences.

She noted that the events took place in two separate villages and that the second incident

contained 50−60 women, whereas the first incident contained only 50 women. She also stated

that at the first incident, the police told her that she had not listened to their threats and they were

going to beat her until she died; at the second incident, however, the police told her that she still

had not listened, and that the next time, they would not stop at beating her, but would instead kill

her. Finally, she noted that in the second incident, she removed her clothes more promptly than

she had in the first incident. Mamane argues that these differences are significant, and that it

would be less credible if the police actions dramatically differed.           She maintains that her

testimony is not only internally consistent, but also consistent with known behavior of the Niger

police.

          We, too, are troubled with Mamane’s recount of the February and March incidents.

While certain aspects of the incidents are likely to have occurred in the same manner (i.e., that

the police arrived and immediately shot tear gas into the crowd, and that they beat her and drove

her to another location), it seems unlikely that even the smallest details would be the same (i.e.,

the number of police officers that drove her to the second location, that the police beat her with

sticks and kicked her, that she suffered a bloody nose in both incidents, that she does not

remember what happened after she removed her clothes because she lost consciousness, and that

she regained consciousness around exactly the same time). Accordingly, we will not disturb this

finding.



                                                  15
No. 15-3128, Mamane v. Lynch


        Overall, the IJ found numerous inconsistencies between Mamane’s testimony and the

information she provided in support of her application. Although Mamane attempts to provide

explanations for these inconsistencies, and although we may believe some of these explanations

to be plausible, the record does not contain evidence that would compel a contrary conclusion.

And because the IJ enjoys considerable deference in credibility determinations, we are bound by

its determinations in the absence of evidence that compels a contrary conclusion.

        We note, however, that in some cases, what the IJ characterized as Mamane’s

unresponsive testimony appears to be a communicative misunderstanding rather than a willful

refusal to answer. While “the credibility determination no longer includes a requirement that the

inconsistency be material to” the asylum claim, we again “urge [IJs, the BIA, and] courts to

remember that any inconsistencies or inaccuracies must always be considered in light of the

‘totality of the circumstances.’” Slyusar, 740 F.3d at 1074. But that we may have decided this

case differently is not enough for us to grant Mamane’s petition. See Ying Chen, 580 F. App’x at

336. The record as a whole in this case demonstrates that the BIA did not err in upholding the

IJ’s adverse credibility determination because that finding was supported by substantial

evidence. Accordingly, we affirm the IJ’s adverse credibility determination, and conclude that

Mamane’s adverse credibility determination defeats her asylum claim.

        B. Mamane’s Corroborating Evidence

        We also agree with the IJ that Mamane failed to provide reasonably available

corroborating evidence in support of her application and testimony. “The testimony of the

applicant may be sufficient to sustain the applicant’s burden without corroboration, but only if

the applicant satisfies the trier of fact that the applicant’s testimony is credible, is persuasive, and

refers to specific facts sufficient to demonstrate that the applicant is a refugee.” 8 U.S.C.



                                                  16
No. 15-3128, Mamane v. Lynch


§ 1158(b)(1)(B)(ii). “Whenever the trier of fact determines that corroboration is necessary, ‘such

evidence must be provided unless the applicant demonstrates that the applicant does not have the

evidence and cannot reasonably obtain the evidence.” Ying Chen, 580 F. App’x at 341 (quoting

8 U.S.C. § 1229a(c)(4)(B)).

        As the IJ noted, Mamane had over sixteen months to obtain this corroborating evidence

from her siblings, former employer, and co-workers. In addition, Mamane testified that she

regularly speaks with her siblings, yet the email from her siblings failed to “describe any injuries

that” Mamane “sustained in either of the claimed incidents.” And the email Mamane submitted

purporting to be from the MPPDHD did little to support Mamane’s testimony because it did not

give the identity of the sender, despite Mamane’s testimony that she knew the president of the

MPPDHD personally and had spoken to him just a few months prior to the hearing. See id. at

342 (noting that in this circuit, “supporting documentation is reasonably available if it is of the

type that would normally be created or available in the particular country and is accessible to the

alien, such as through friends, relatives, or co-workers.” (internal quotation marks and citation

omitted)). Mamane failed to provide evidence sufficient to compel a conclusion contrary to the

IJ’s conclusion. Thus, the IJ properly concluded that Mamane’s failure to provide sufficient

corroborating evidence to support her application and testimony warranted denial of her request

for relief. See id.

        Because the IJ found Mamane’s testimony not credible and because Mamane failed to

thereafter provide corroborating evidence sufficient to overcome the adverse credibility

determination, her claim of future persecution is foreclosed.       Given the adverse credibility

finding, Mamane cannot establish a reasonable fear of future persecution. See Hachem v.

Holder, 656 F.3d 430, 435 (6th Cir. 2011); see also Ying Chen, 580 F. App’x at 343; Slyusar,



                                                17
No. 15-3128, Mamane v. Lynch
740 F.3d at 1074 (an adverse credibility determination is “dispositive of [an] application for

asylum”).

       C. Mamane’s Remaining Claims Also Fail as a Result of the Adverse Credibility
          Determination

       Mamane also seeks relief for withholding of removal and protection under the CAT. An

alien who seeks withholding of deportation from any country must show that his “life or freedom

would be threatened in that country on account of [his] race, religion, nationality, membership in

a particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3). In order to make this

showing, the alien must establish a “clear probability” of persecution on account of one of the

enumerated grounds. INS v. Stevic, 467 U.S. 407, 413 (1984). This clear probability standard

requires a showing that it is more likely than not that an alien would be subject to persecution if

returned to the country from which he seeks withholding. Almuhtaseb v. Gonzales, 453 F.3d
743, 749 (6th Cir. 2006). The standard for withholding of removal is more stringent than that of

asylum. Ben Hamida v. Gonzales, 478 F.3d 734, 741 (6th Cir. 2007).

       To qualify for protection under the CAT, an applicant must show “that it is more likely

than not that he or she would be tortured if removed to the proposed country of removal.” Pilica

v. Ashcroft, 388 F.3d 941, 951 (6th Cir. 2004) (quoting 8 C.F.R. § 208.16(c)(2)).

       As with asylum claims, however, “[b]efore making a decision on the merits of a claim . . .

the IJ must determine whether the applicant is credible; an application deemed incredible will not

be reviewed on the merits.”       Slyusar, 740 F.3d at 1074.       “Facts relevant to credibility

determinations, denial of asylum applications, withholding of removal, and the CAT are all

reviewed under [the] same standard.” Koulibaly v. Mukasey, 541 F.3d 613, 619 (6th Cir. 2008).

Because the IJ found Mamane’s testimony incredible and dispositive of her application for

asylum, this adverse credibility determination necessarily defeats her applications for

                                                18
No. 15-3128, Mamane v. Lynch


withholding of removal and protection under the CAT. See Zhao v. Holder, 569 F.3d 238, 249

(6th Cir. 2009) (“Since [petitioner] has failed to satisfy the threshold showing of credibility to

warrant withholding of removal under the Act, it logically follows that he cannot demonstrate

that he is entitled to relief under the CAT.”).

                                        IV.       CONCLUSION

       For the reasons stated above, we DENY Mamane’s petition for review.




                                                  19
No. 15-3128, Mamane v. Lynch


       HELENE N. WHITE, Circuit Judge, dissenting. I respectfully dissent. I conclude

that the IJ’s adverse credibility determination was unsupported by substantial evidence. As to

corroborating evidence, the IJ imposed an overly-stringent standard instead of the “reasonably

available corroboration” standard. See Lin v. Holder, 565 F.3d 971, 977 (6th Cir. 2009).

The IJ disbelieved that Mamane was a volunteer for Micro Credit in Africa (MICA), the non-

governmental organization that assisted her and her siblings after they were orphaned, because

Mamane could not recall what the last two letters of the English acronym stood for.1 The IJ

disregarded that it was Mamane’s work for MPPDHD, not MICA, that was central to her claim,

and that Mamane recalled the names of the two individuals at MICA who facilitated her

attending the conference in Chicago in 2008.

       The IJ was also troubled by the fact that Mamane’s original application stated that she

received menacing calls but did not mention text messages. Mamane testified that she told the

asylum officer that she received both menacing calls and text messages when she returned to

Niger from Chicago. This trivial inconsistency does not support an adverse credibility finding.

The point is that Mamane received menacing communications on her phone, whether calls or

text messages.

       The IJ also discounted the corroborating evidence Mamane presented regarding her work

for MPPDHD because it came from the organization itself rather than from its president directly.

“[W]here it is reasonable to expect corroborating evidence for certain alleged facts pertaining to

the specifics of an applicant’s claim, such evidence should be provided.” Dorosh v. Ashcroft,



       1
         Mamane made two corrections to her asylum application before the merits hearing; that
she was a volunteer, not a paid employee, for MICA, and that a second police beating occurred.
Mamane testified that she told the person assisting her with her application of the second beating
and he responded that there was insufficient space to include it. She also testified that she told
the asylum officer. A.R. 182.
                                               20
No. 15-3128, Mamane v. Lynch


398 F.3d 379, 382 (6th Cir. 2004). Mamane more than met this standard by producing a copy of

her MPPDHD identification card and an email message from MPPDHD stating that she worked

as a teacher of women in rural villages, taught them literacy skills, 2 urged them to vote in

elections and not to turn their votes over to their husbands, and encouraged them to send their

daughters to schools. A.R. 345. The email from MPPDHD also discussed the police beatings of

Mamane in February and March 2009, stated that a week after the March beating, two of

Mamane’s co-workers disappeared, and further stated that MPPDHD urged Mamane to leave

Niger because her life was at risk. A.R. 345. That the MPPDHD email did not come directly

from the organization’s president does not diminish its corroborative value.

        Mamane also submitted an email from her siblings discussing her work for MPPDHD

and stating that she returned home after the police beatings in February and March 2009 “beaten,

tortured, and humiliated.” A.R. 347. The IJ criticized this email for providing insufficient detail

regarding Mamane’s injuries. Beyond that, the IJ disbelieved that the police beatings3 occurred

because of the inconsistency between the medical records and Mamane’s testimony regarding

her injuries and because of the similarity in Mamane’s descriptions of the two beatings.

        As we observed in Slyusar v. Holder, 740 F.3d 1068, 1074–75 (6th Cir. 2014):

        [W]e wish to emphasize that “[a]lthough the REAL ID Act expands the bases on
        which an IJ may rest an adverse credibility determination, it does not give a blank
        check to the IJ enabling him or her to insulate an adverse credibility determination
        from our review of the reasonableness of that determination.” Ren [v. Holder],
        648 F.3d [1079,] 1084 (9th Cir. 2011) (quotation omitted). As the Ren Court
        recognized, “victims of abuse often confuse the details of particular incidents,
        including the time or dates of particular assaults and which specific actions
        occurred on which specific occasion; thus, the ability to recall precise dates of
        events years after they happen is an extremely poor test of how truthful a
        witness’s substantive account is.” Id. at 1085–86 (internal citations and quotation
        marks omitted).

        2
         As of 2008, the literacy rate for women in Niger was 17%.
        3
         The Niger 2010 country report states that the police operate with impunity and disregard the law
regarding arbitrary arrest and detention.
                                                   21
No. 15-3128, Mamane v. Lynch



The Ninth Circuit in Ren further observed:

       Although the REAL ID Act now gives immigration judges the power to consider
       any inconsistency in evaluating an applicant’s credibility, the power to consider
       any inconsistency “is quite distinct from the issue of whether the inconsistencies
       cited support an adverse credibility determination.” Shrestha [v. Holder], 590
       F.3d [1034,] 1043 [(9th Cir. 2010)]. (quoting Scott Rempell, Credibility
       Assessments and the REAL ID Act’s Amendments to Immigration Law, 44 Tex.
       Int’l L.J. 185, 206 (2008)). [T]o support an adverse credibility determination, an
       inconsistency must not be trivial and must have some bearing on the petitioner’s
       veracity. Id. at 1044.
Ren, 648 F.3d at 1086.

        Mamane testified that the doctor who attended her after the police beatings explained that

because she reported that the police had beaten her he was obligated to notify the police.

The medical reports submitted to the IJ state on their face that the local police chief ordered the

exams. Both medical reports state that Mamane was a “victim of Voluntary Beatings and

Wounds (CBV),” thus corroborating that Mamane reported the incidents and sought treatment;

the first lists her injuries as “PURPURA due to nail scratching of the upper part of the thorax”;

the second reports “general muscular pain.” It is not surprising that the reports ordered by the

police in response to an accusation of police beatings would minimize Mamane’s injuries. Both

the MPPDHD and Mamane’s siblings corroborated that Mamane was seriously injured by the

two police beatings. Finally, that the two police beatings were similar is not implausible and as

we have observed, “victims of abuse often confuse the details of particular incidents.” Slyusar,
740 F.3d at 1075 (quoting Ren, 648 F.3d at 1085–86).

        The IJ also found further reason to doubt Mamane in the one-year discrepancy in her age

as stated in the medical reports,4 disregarding Mamane’s plausible explanation that many

Africans add a year to their age once January of the year arrives.


        4
           The medical reports of February and March of 2009 both list Mamane’s age as 23, although she would
actually have been 22, her birthday being October 15, 1986.

                                                     22
No. 15-3128, Mamane v. Lynch


       Because the IJ’s adverse credibility determination rested largely on trivial

inconsistencies, I would vacate the BIA’s decision affirming the IJ and remand.




                                               23